UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 01-60428
                         Summary Calendar



                     UNITED STATES OF AMERICA

                                                Plaintiff-Appellee,


                              VERSUS


                         GEORGE NATE BOYD

                                                Defendant-Appellant.




           Appeal from the United States District Court
             for the Southern District of Mississippi
                         (No. 1:99-CR-71)

                         October 31, 2001

Before DeMOSS, PARKER, and DENNIS, Circuit Judges.

PER CURIAM:*

      Defendant-Appellant George N. Boyd was cited for

unauthorized fishing within Gulf Islands National Seashore, in

violation of 36 C.F.R. § 2.3(d)(4).    Boyd contested the citation,

arguing that he had a right to fish under Mississippi law and the

Magna Carta.   The district court found Boyd guilty, sentenced him



  *
    Pursuant to 5TH CIR. R. 47.5, the Court has determined that this
opinion should not be published and is not precedent except under
the limited circumstances set forth in 5TH CIR. R. 47.5.4.
to a year’s probation, and imposed a $2,000 fine.       Boyd made a

timely appeal.    We affirm.

     Commercial fishing in a national park is unlawful, unless

“specifically authorized by Federal statutory law.”        See 36

C.F.R. § 2.3(d)(4).    The Gulf Islands National Seashore is within

the national park system.      See 16 U.S.C. § 1c.    Congress has

directed the Secretary of the Interior, who is charged with

administering the park system, to permit fishing “within the

seashore in accordance with applicable Federal and States laws .

. . .”   See id. § 456h-2.     At the same time, the secretary is

permitted to “designate zones where . . . no hunting or fishing

will be permitted for reasons of public safety, administration,

fish or wildlife management, or public use and enjoyment.”           Id.

Congress has conferred in the secretary authority to “make and

publish such rules and regulations as he may deem necessary or

proper for the use and management of the parks . . . .”        Id. § 3.

The ban on commercial fishing noted at the outset is such a

regulation.     See 36 C.F.R. § 1.1.     This and other regulations

made by the secretary are supposed “to fulfill the statutory

purposes of units of the National Park System: to conserve

scenery, natural and historic objects, and wildlife, and to

provide for the enjoyment of those resources in a manner that

will leave them unimpaired for the enjoyment of future

generations.”     Id. § 1.1(b).


                                   -2-
     Based on the foregoing, we think it is abundantly clear that

Congress has authorized the Secretary of the Interior to ban

commercial fishing within the seashore if he concludes that such

a ban would be in accord with the purposes of the park system

generally.   Boyd contends that the language contained in 16

U.S.C. § 456h-2 quoted above--stating that the secretary “shall

permit hunting and fishing on lands and waters within the

seashore”--means that the secretary cannot proscribe commercial

fishing.   Relying on this one sentence and ignoring the context

in which it appears is antithetical to the norms of statutory

interpretation, however.     See United State v. Grimes, 244 F.3d

375, 381 (5th Cir. 2001).    Reading § 456h-2 as a whole, and

keeping in mind the overarching purpose behind the park system,

Congress clearly intended for the secretary to regulate

commercial fishing--or ban it all together--if he thinks doing so

would conserve scenery and wildlife and “leave them unimpaired

for the enjoyment of future generations.”    This being so, we must

defer to the secretary’s decision to then ban commercial fishing

so long as it is not “arbitrary, capricious, or manifestly

contrary” to a statue.     See Chevron U.S.A., Inc. v. Natural Res.

Def. Coun., Inc., 467 U.S. 837, 843-44 (1984).      Commercial

fishing being what it is, we cannot conclude that the secretary’s

decision was unreasonable.

     AFFIRMED.



                                  -3-